

 
 
1. CONTRACT ID CODE
PAGE OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1
2
2. AMENDMENT/MODIFICATION NO. 
0001
3. EFFECTIVE DATE 
See Block 16C
4. REQUISITION/PURCHASE REQ. NO. 
OS235415
5. PROJECT NO. (If applicable)
6. ISSUED BY
CODE
HHS/OS/ASPR/BARDA
7. ADMINISTERED BY (If other than Item 6)
CODE
ASPR-BARDAO1
US DEPT OF HEALTH & HUMAN SERVICES
ASST SEC OF PREPAREDNESS & RESPONSE
ACQ MANAGEMENT, CONTRACTS, & GRANTS
O’NEILL HOUSE OFFICE BUILDING
Washington DC 20515
ASPR-BARDA
330 Independence Ave, SW, Rm G644
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State, and Zip Code)
(x)
9A. AMENDMENT OF SOLICITATION NO.
SIGA TECHNOLOGIES, INC. 1385150
SIGA TECHNOLGIES, INC.
31 East 62nd Street
NEW YORK, NY 100658446
 
 
 
 
 
9B. DATED (SEE ITEM 11)
 
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO. 
HHSO100201800019C
 
 
 
10B. DATED (SEE ITEM 13)
CODE 1385150
FACILITY CODE
 
 
09/10/2018
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers is extended,   is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) Net Increase: $12,186,975.00
2019.1990051.25505
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority)  THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: 
FAR 43.103(a) Bilateral Modification; FAR 17.207(c) (1) Exercise of Options with
Avaliable Funds
 
D. OTHER (Specify type of modification and authority
E. IMPORTANT:  Contractor     is not,  is required to sign this document and
return       1      copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 13-3864870
DUNS Number: 932651516
Procurement and Late-Stage Development of Smallpox Antiviral Drug(s) 

The purpose of this modification is to exercise Option CLIN0007 in the amount of
$12,186,975.00 and change the COR information listed in Article G.2 as follows.
Delivery: 12/31/2023
Delivery Location Code: HHS/OS/ASPR
HHS/OS/ASPR
200 C St SW
WASHINGTON DC 20201 US 
Continued ...
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print) 
Dennis E Hurby, CSO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Brooke Bernold
 
15B. CONTRACTOR/OFFEROR 
/s/ Dennis E Hurby, CSO
15C. DATE SIGNED 
19 Feb 2019
16b. united states of america
16c. date signed
BY
/s/ Brooke T. Bernold
21 Feb 2019
(Signature of person authorized to sign)
 
(Signature of Contracting Officer)
 
NSN 7540-01-152-8070
Previous Edition Unusable
30-105
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243
 

The purpose of this modification is to exercise Option CLIN0007 in the amount of
$12,186,975.00 and change the COR information listed in Article G.2 as follows.
Article B.3. Option Prices
CLIN
Period of Performance
Supplies/ Services
Total Est.
Cost
Fixed Fee
Total Cost Plus
Fixed Fee ($)
0007 (Option - Exercised)
01/01/19 –
12/31/2023
Phase IV post marketing commitments (nonparenteral (oral) formulation) including
relabeling of approved drug in the SNS (this is an option that may or may not be
exercised as required by the FDA)
$11,497,147
$689,828
$12,186,975



Article G.2. Contracting Officer’s Representative (COR)
The following Contracting Officer’s Representative (COR) will represent the
Government for the purpose of this contract:
David Simon
Contracting Officer’s Representative
Biomedical Advanced Research and Development Authority (BARDA)
Office of the Assistant Secretary for Preparedness and Response
Department of Health and Human Services
David.Simon@hhs.gov
(202) 260-1101



